signiticant index no department of the treasury uv u internal_revenue_service washington d c tax_exempt_and_government_entities_division may 6200s tep ra ar re dear company this letter constitutes notice that pursuant to your authorized representative’s request of april and date your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending june has been withdrawn and the case has been closed by this office and waivers of the percent tax under sec_4971 of the internal_revenue_code code have been granted for the plan for the plan years ending june through pension_benefit_guaranty_corporation pbgc’ if the termination of the plan is not approved the company may request that its request for a waiver of the minimum_funding_standard for the plan for the plan_year ending june be re-opened for consideration __ on the condition that the plan is terminated by the the conditional waivers of the percent tax have been granted in accordance with section b of the employee retirement income security act erisa the amounts for which the conditional waivers have been granted are equal to percent of the accumulated funding deficiencies in the funding_standard_account as of june as of june and _ the end of the plan years for which the waivers have been granted to the extent such funding deficiencies or aggregate unpaid minimum required contributions have not been corrected through - and the aggregate unpaid minimum required contributions the financial condition of the company has deteriorated significantly and it cannot continue to afford to make any contributions to the plan with the company’s authorized representative the service was informed that the company would be pursuing a distress termination of the plan with the pbgc in telephone conversations this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the _and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours andrew e zuckerman director employee_plans rulings agreements
